Case 2:19-cv-00538-JCC Document 100-9 Filed 04/01/21 Page 1 of 3




          Exhibit 9
Case 2:19-cv-00538-JCC Document 100-9 Filed 04/01/21 Page 2 of 3

                                                            FILED
                                                        16 JUL 20 PM 12:54

                                                         KING COUNTY
                                                     SUPERIOR COURT CLERK
                                                            E-FILED
                                                  CASE NUMBER: 15-2-17623-4 SEA
Case 2:19-cv-00538-JCC Document 100-9 Filed 04/01/21 Page 3 of 3
